Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because all prior arts fail to teach or suggest a method or an apparatus for transmitting a synchronization signal by: generating a primary sidelink synchronization signal (PSSS) and a secondary sidelink synchronization signal (SSSS) and transmitting, to another UE, the PSSS in first Orthogonal Frequency Division Multiplexing (OFDM) symbols, and a Physical Sidelink Broadcast Channel (PSBCH) in second OFDM symbols, and the SSSS in third OFDM symbols, wherein the first OFDM symbols, the second OFDM symbols and the third OFDM symbols are included in a subframe, wherein a transmission power allocated to the PSSS per OFDM symbol in the first OFDM symbols is equal to a transmission power allocated to the PSBCH per OFDM symbol in the second OFDM symbols, and wherein a transmission power allocated to the SSSS per OFDM symbol in third OFDM symbols is different from the transmission power allocated to the PSBCH per OFDM symbol in the second OFDM symbols.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465